Citation Nr: 1436363	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-11 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected for lumbar spine degenerative disc disease (DDD) status post-surgery with scar.

2.  Entitlement to an initial compensable rating for service-connected right wrist scar status post right carpal tunnel release.

3.  Entitlement to service connection for right wrist arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service in the Marines from October 1975 to April 1976 and from March 1981 to February 1984; and in the Army National Guard from March 1985 to September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).
  
In the October 2009 rating decision, the RO granted service connection for lumbar spine DDD, and assigned a 10 percent disability rating, effective October 1, 2009.  The Veteran appealed the initial disability rating assigned.  In November 2011, a Decision Review Officer (DRO) assigned a 20 percent disability rating, effective October 1, 2009.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's increased rating claims, the most recent VA examination is from October 2011.  In a May 2014 statement, the Veteran's representative noted that the lumbar spine DDD and right wrist scar have worsened, and that the most recent examination is over 30 months old.  In light of the representative's assertions that the Veteran's disabilities have undergone a further increase in severity since the most recent examination, another VA examination is appropriate.  VAOPGCPREC 11-95 (1995).  

As for the remaining claim, at the time of the August 2009 VA examination, x-ray findings of the wrists were normal and no right wrist arthritis was noted. Altogether, in a notice of disagreement received in August 2010 and substantive appeal received in April 2011, the Veteran has since reported intensified symptoms (decreased range of motion and pain), which he asserts is arthritis from serving as an administrator and as a member of the airborne, unloading/loading pallets and other military obligations in service.  An October 2011 VA peripheral nerve examination report provides that carpal tunnel syndrome "does not affect wrist range of motion."  Based on the foregoing, an examination is warranted to determine whether the Veteran's current symptoms are manifestations of arthritis related to service, to include in-service activities. 

In light of the remand reasons, updated private and VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for the low back and right wrist.  After securing the necessary release, obtain these records and updated VA treatment records.  

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of his lumbar spine degenerative disc disease. The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported to allow for application of the rating criteria for disability of the spine. 

The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that motion is effectively limited by pain, as well as whether there is any additional functional loss due to weakened movement, excess fatigability, or incoordination.  

3.  The Veteran should also be scheduled for an appropriate VA examination to ascertain the current severity of his right wrist scar.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria right wrist scar.  

4.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current right wrist arthritis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Does the Veteran have right wrist arthritis, and if so, is it at least as likely as not (a 50% or higher degree of probability) that any current right wrist arthritis is causally related to service, to include military obligations in service (as an administrator, as a member of the airborne, unloading/loading pallets, and/or other military obligations)?

      A rationale should be provided.

5.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

